11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of G.C., M.C., G.C.,           * From the 326th District Court
and M.C., children,                              of Taylor County,
                                                 Trial Court No. 8139-CX.

No. 11-16-00245-CV                             * February 10, 2017

                                               * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.